DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Application filed 07/15/2020.
The status of the Claims is as follows:
Claims 27-36 are withdrawn;
Claims 1-26 and 37-40 are pending and have been withdrawn. 

Election/Restrictions
Claims 27-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/07/2022.

Applicant's election with traverse of Invention I (Claims 1-26 and 37-40) in the reply filed on 03/07/2022 is acknowledged.  The traversal is on the ground(s) that a full search of one of the inventions necessarily requires a full search of the other invention. .  This is not found persuasive because the Examiner considers the restriction proper because the application claims two or more “independent and distinct” inventions. The Examiner asserts that the search burden is shown by the divergent classification above (e.g. searching different classes/subclass, and other resources) and that the application of prior art is not likely between the inventions listed above.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2020 and 09/17/2020 was filed after the mailing date of the Application on 07/15/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “306” has been used to designate both pre-stretch roller and pre-stretch drive.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims1-26 and 36-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "first and second pre-stretch rollers" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "first and second rates of rotation" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "first and second pre-stretch rate assemblies" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the following limitations:
	“…the wheel and the associated gear of the first pre-stretch rate assembly configured to cause the second pre-stretch roller to rotate at the first rate of rotation relative to the second pre-stretch roller, and the wheel and the associated gear of the second pre-stretch rate assembly configured to cause the second pre-stretch roller to rotate at the selected rate of rotation relative to the second pre- stretch roller…”

It is unclear how the second pre-stretch roller can rotate relative to the second pre-stretch roller. 

Claim 1 recites the limitation "the selected rate" in line 20.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the wheels" in line 14.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "first and second positions " in line 25.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation "the wheels" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the wheels" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the wheels" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "first and second rotational positions " in line 25.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "first and second spring mounts " in line 23.  There is insufficient antecedent basis for this limitation in the claim.

Claim 26 recites the limitation "first and second pre-stretch rollers " in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 26 recites the limitation "first and second pre-stretch rate assemblies " in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim 26  recites the limitation "the selected rate" in line 20.  There is insufficient antecedent basis for this limitation in the claim.

Claim 37 recites the limitation "first and second pre-stretch rollers " in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 37 recites the limitation "first and second pre-stretch rates of rotation" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim 37 recites the limitation "first and second pre-stretch rate wheels " in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim 38 recites the limitation "first and second pre-stretch rollers " in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-26 and 37-40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 1 and 27 the Prior Art fails to teach a rate selection gear operably engaged with the drive gear and being movable between first and second positions, wherein in the first position the rate selection gear operably engages with the gear of the first pre-stretch rate assembly to operably couple the drive gear to the gear of the first pre-stretch rate assembly, and wherein in the second position the rate selection gear operably engages with the gear of the second pre-stretch rate assembly to operably couple the drive gear to the gear of the second pre-stretch rate assembly. 

Regarding Claim 38 the Prior Art fails to teach a rate selection assembly operably coupled to a packaging material dispenser drive input and operable in first and second modes, wherein in the first mode the rate selection assembly operably couples the packaging material drive input to the first pre-stretch rate wheel to drive the loop drive assembly using the first pre-stretch rate wheel, and in the second mode the rate selection assembly operably couples the packaging material drive input to the second pre-stretch rate wheel to drive the loop drive assembly using the second pre-stretch rate wheel. 

Where the art Martin (US 5311725; Fig. 3), Lancaster (US 4336679; Fig. 1), Pieri (EP 0220712A1; Fig. 4) have examples of gear systems that have a gear for selective engagement. However, the Prior Art fails to teach a rate selection gear that engages one gear in a first position and engages another gear in a second position. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731